Citation Nr: 0616698	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  00-24 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
October 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  

When the case was last before the Board in September 2003, 
the issue of entitlement to service connection for disability 
of the cervical spine was remanded for additional 
development.


FINDING OF FACT

Chronic disability of the veteran's cervical spine was not 
present in service, degenerative changes of the veteran's 
cervical spine were not manifested within one year of the 
veteran's discharge from service, and the current disability 
of the veteran's cervical spine is not etiologically related 
to his active military service.


CONCLUSION OF LAW

Cervical spine disability was not incurred or aggravated 
during active service, and the incurrence or aggravation of 
arthritis of the cervical spine during such service may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)

The veteran's claim was initially adjudicated before the 
enactment of the VCAA.  The record reflects that the 
originating agency provided the appellant with notice 
required under the VCAA, by the supplemental statements of 
the case, letters dated in July 2001 and October 2001 from 
the RO, and letters dated in November 2004, February 2005 and 
June 2005 from the Appeals Management Center.  Although VA 
did not specifically inform the appellant that he should 
submit any pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and that 
he should either submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  He was given ample opportunity to respond and 
submit evidence.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the claimed 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulation.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claim in January 2006.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Factual Background

Service medical records note that the veteran was involved in 
a motor vehicle accident in July 1967.  He was hospitalized 
as a result and reported recurrent neck pain.  The diagnosis 
was cervical strain, chronic.  The separation exam disclosed 
that his cervical spine was normal.

A private medical record dated in January 1977 notes that the 
veteran was seen for right-sided back pain due to an 
automobile accident in December 1976.  X-ray studies were 
normal.  No diagnosis was made.

Private medical records from R. Agostinelli, M.D., dated in 
1994 and 1995 note that the veteran had cervical muscle 
strain.  An MRI was normal.

A March 1999 VA outpatient report notes that the veteran 
stated that he was involved in two motor vehicle accidents in 
the past and he injured his cervical and lumbar spine.

An April 1999 X-ray study of the cervical spine notes that 
the veteran had very mild degenerative changes at C5 and C6 
and straightening with loss of normal lordotic curvature most 
likely due to muscle spasm.  

A letter dated in September 2005 from the veteran's private 
physician, D. Holder M.D., states that the veteran has 
cervicalgia with radiculopathy.

The veteran was afforded a VA examination in October 2005 to 
determine the nature and etiology of his cervical spine 
disability.  The diagnoses were cervical strain and 
degenerative disease of the cervical spine.  Upon review of 
the claims file, the examiner found, "no reflection that the 
degenerative disease was a result of the trauma that he 
sustained in the military."  The examiner noted that there 
was evidence in the claims folder that the veteran was 
involved in two motor vehicle accidents in the past, one in 
service, and one several years thereafter.  She noted that no 
evidence of post-traumatic arthritis was found on an MRI in 
1994.  After examining the veteran and reviewing the medical 
evidence, the examiner stated that she was unable to state, 
without resorting to pure speculation, whether the veteran's 
cervical spine disability is related to his military service.

Legal Criteria 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he is entitled to service 
connection for cervical spine disability because it is the 
result of an injury he sustained during a motor vehicle 
accident in service.

Although the veteran did incur an injury in service involving 
his cervical spine and was diagnosed with chronic cervical 
strain, his cervical spine was also found to be normal on the 
examination for discharge.  Therefore, the Board must 
conclude that service medical records do not establish the 
presence of a chronic disorder of the cervical spine.  There 
is no post-service medical evidence of degenerative changes 
or any other disorder of the cervical spine until more than 
twenty years after the veteran separated from active duty.  
In addition, there is no medical evidence of a nexus between 
the veteran's current cervical spine disability and the in-
service injury.  Moreover, the October 2005 VA examiner was 
unable to state that the current cervical spine disability is 
related to service without resorting to pure speculation.  

In essence, the evidence of a nexus between the veteran's 
cervical spine disability and his military service is limited 
to the veteran's own statements.  This is not competent 
evidence since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for cervical 
spine disability.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  


ORDER

Service connection for cervical spine disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


